SUMMERS, Justice.
This matter was appealed to this court from a decree and judgment rendered by the District Court upon an application for habeas corpus. At the same time, the Warden filed an application to this Court to review that same decree under our supervisory jurisdiction. The identical issue is presented in both the appeal and the application for review. A writ of certiorari was granted on the application for review, and the issue presented there has been decided under our supervisory jurisdiction in State ex rel. Lewis v. Henderson, La., 281 So.2d 93, rendered this day. For the reasons here assigned this appeal is dismissed as improvidently filed.
BARHAM, J., concurs in the decree.
CALOGERO, J., concurs.